DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Minor amendments made to the current set of claims have not changed the scope of the claimed invention, but the Examiner has changed the grounds of rejection upon further review.
On pages 10-11 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous 112(b) rejections and the amendments made to obviate them.  The Examiner has withdrawn these rejections upon further review.
On pages 11-14, Applicant then argues against the previous prior art rejection, in regard to independent Claim 17.  Specifically, Applicant states that the claim language in Claim 17 requires that the proposed value is modified, so the determined set value is a function of the proposed value, so that distinct set values are determined from distinct proposed values.  Applicant then points to dependent Claim 31, stating that the dialysis fluid is regulated to a value that is different from the isonatric value.  After doing so, Applicant characterizes previous anticipatory reference Vantard, (EP 2377563 A1), in which Vantard runs an isonatric dialysis and “does not teach or suggest a control unit configured to change the isonatric concentration of dialysis fluid to a different value and then to run the treatment based on such different value”.  
Here, the Examiner notes that the language pointed to by Applicant in Claim 17 characterizes “determining a set value”, in which the set value is “a function of the proposed value”, so that the “set value is different from the proposed value”.  The Examiner notes that the proposed value itself remains the same, but that the set value is a function of the proposed value such that a modification of the proposed value results in the set value. Furthermore, such a modification does not require a difference between the proposed and the set value if a specific function used does not modify a difference between the two values.  The Examiner then looks at dependent Claim 31 but does not see any limitation that explicitly states that the “dialysis fluid is then regulated to a value that is different from the isonatric value”.  Rather, the Examiner notes that Claim 31 recites “setting the first parameter value for the dialysis fluid in the dialysis supply line at the set value”, which is not the same as the set value being explicitly modified to be different from “an isonatric value”.   The Examiner finds that remark unpersuasive.  
Furthermore, the Examiner notes that Claim 17 clearly states that the invention can operate in “an isonatremic dialysis”.  The Examiner interprets that operating in isonatremic dialysis indicates that the sodium concentration of the dialysis fluid does not change pre- to post-filtration unit, hence when either upstream and downstream of the filtration unit, the sodium concentration of the dialysis fluid is maintained as the same concentration.
The Examiner points out again as stated in the previous Office Action, Applicant’s own instant Specification defines generally what they consider “isonatremic” dialysis treatment: “We define “isonatremic dialysis” as a treatment where the sodium concentration of the dialysis fluid does not change pre- to post-filtration unit 2”, (See page 36, instant Specification).  Furthermore, the Examiner also notes that the instant Specification also states “an isonatremic dialysis may in general terms be considered as a treatment where the sodium concentration in the extracellular fluid of the patient is maintained stable or undergoes reduced variations throughout treatment”, (See page 50, instant Specification).  Furthermore, the Examiner notes that on page 53 of this instant Specification, Applicant states “a purely isotonic, or isonatric, or isonatrikalemic dialysis treatment”, apparently interchanging the term “isonatremic” with “isonatric”.  Additionally, the Examiner notes that related applications to this instant patent application, such as Serial No. 16/463,781, corresponding to US 2019/0374697), state “We define Isonatric dialysis as a treatment where the sodium concentration of the dialysis fluid does not change pre- to post-filtration unit 2”, (See paragraph [0307]), or “An isonatric dialysis may in general terms be considered as a treatment where the sodium concentration in the extracellular fluid of the patient is maintained stable or undergoes reduced variations throughout treatment”, an identical definition to “isonatremic” dialysis as defined on page 36 and on page 50 of this instant Specification.  Thus, the Examiner concludes that “isonatric” and “isonatremic” dialysis are the same as evidenced by this patent reference US 2019/0374697, and the instant Specification as well. 
Furthermore, the Examiner notes that page 18 of the Specification states that “the proposed value for the first parameter being [a] function of or equal to a plasma sodium concentration”.   Here, the Examiner interprets the “proposed value” to be “equal to a plasma sodium concentration”.  Then, based off a linear function where the proposed value is the “plasma sodium concentration”, a correction factor is used to produce the “set value”, in this case, the sodium concentration of the dialysis fluid as shown below, (See paragraph [0105] of Vantard), where Nab is the plasma (blood) sodium concentration and Nadial is the dialysis fluid sodium concentration.

    PNG
    media_image1.png
    41
    292
    media_image1.png
    Greyscale

Thus, the set value (Nadial) is directly a function of the proposed value, (Nab), in which any correction factor “+ Qinf * (Nab - Nasol) / D” results in the set value being different from the proposed value for a selected interval of proposed values. For this reason, the Examiner maintains the previous prior art rejection.
Additionally, Applicant asserts that Examiner states that Nasol is the proposed value.  However, in this current Office Action, the Examiner notes that Nasol is not the proposed value, Nab is the proposed value and  Nadial is the set value.  The Examiner notes that Nab can vary naturally in a patient and produces a range of values, so it is not a “fixed value” as argued by Applicant.  The Examiner notes that Applicant is arguing that the proposed value as claimed should be for “the dialysis fluid in the dialysis fluid line”.  However, the Examiner points to “the proposed value for the first parameter being [a] function of or equal to a plasma sodium concentration” as stated in Applicant’s own instant Specification on page 18.   Here, the Examiner interprets the “proposed value” to be “equal to a plasma sodium concentration”.   Thus, the Examiner finds Applicant’s argument or requirement that the proposed value is for the dialysis fluid in the dialysis fluid line unpersuasive.
Applicant also argues that Claim 17 calls for an “proposed value of the dialysis fluid that is an isonatric value”.  Here, the Examiner notes that “isonatric” is not the only option claimed, but does note that Vantard explicitly discloses “isonatric” mode, (See paragraph [0108], Vantard).  Applicant argues that Nasol is a fixed sodium concentration and cannot be coincident with the patient plasma sodium concentration.  The Examiner notes that if Nasol were equal to Nab, then the correction factor presented in paragraph [0105] of Vantard would be zero, and then Nab would be equal to Nadial.  Thus, the sodium concentration of each fluid would be equal and maintain an equal concentration when interacting and meeting the definition of isonatric dialysis.  The Examiner finds Applicant’s remarks here unpersuasive as a result.
On page 14, Applicant argues against independent Claim 34, arguing that Nasol of Vantard cannot be the claimed proposed value.  Here, the Examiner finds that Nab is the proposed value in Vantard, instead of Nasol, so this remark is not persuasive.  Furthermore, Applicant continues to state that the proposed value is a dialysis fluid parameter value.  However, the Examiner points to “the proposed value for the first parameter being [a] function of or equal to a plasma sodium concentration” as stated in Applicant’s own instant Specification on page 18.   Here, the Examiner interprets the “proposed value” to be “equal to a plasma sodium concentration”.   Thus, the Examiner finds Applicant’s argument or requirement that the proposed value is for the dialysis fluid in the dialysis fluid line unpersuasive.  Applicant also argues in regard to independent Claim 36, stating that the claimed predetermined value is defined by one of the mentioned parameter, and arguing that Vantard defines Nab as the actual measured sodium concentration in the patient blood.  Applicant argues that Nab is different from the predetermined value set in Claim 36.  Here, the Examiner notes that previous secondary reference Flanigan was relied upon to disclose the predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L, specifically “a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L”,  (See page S-75, “Dialysate containing 140 mEq/L sodium reduces dialysis discomfort, and because the sodium concentration is in the “normal” range, it is anticipated that isonatric dialysis will be achieved”, Flanigan; 1 mEq/L is equivalent to 1 mmol/L so 140 mEq/L sodium converts to a sodium concentration in pre-dialysis plasma of 140 mmol/L, anticipating the claimed range of 130 to 143 mmol/L at 140 mmol/L), so this combination of the disclosure from Flanigan does not conflict with the disclosure of Vantard.  Examiner finds this remark unpersuasive for this reason.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19, 21, 22, 24, 25, 29-31, 33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vantard et al., (“Vantard”, EP 2377563 A1).
Claims 17-19, 21, 22, 24, 25, 29-31, & 33 are directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claims 17-19, 21, 22, 24, 25, 29-31, & 33, Vantard discloses an apparatus for extracorporeal blood treatment comprising: 
a filtration unit having a primary chamber and a secondary chamber separated by a semi-permeable membrane, (Blood Treatment Unit 5 with Blood Chamber 12 and Dialysate Chamber 13 divided by Semipermeable Membrane 14, See Figure 1, See paragraphs [0029], [0049] & [0052]); 
a blood withdrawal line connected to an inlet of the primary chamber, (Blood Circuit 8 with Blood Withdrawal Line 9, See Figure 1, and See paragraphs [0047] & [0048]); 
a blood return line connected to an outlet of the primary chamber, (Return Line 11, See Figure 1, and See paragraph [0048]), said blood withdrawal line and said blood return line configured being for connection to a patient cardiovascular system, (Vascular Access 10, See Figure 1, and See paragraph [0048]); 
a dialysis supply line connected to an inlet of the secondary chamber, (Supply Line 2 of Dialysate Circuit 32, See Figure 1, and See paragraph [0045]); 
a dialysis effluent line connected to an outlet of the secondary chamber, (Discharge Line 6, See Figure 1, and See paragraph [0046]); 
a producer for preparing a dialysis fluid connected to said dialysis supply line, (Dialysis Preparation Device 33, See Figure 1, and See paragraphs [0064] & [0065]), and comprising a regulator for regulating a composition of the dialysis fluid, (Regulating Means 38, See Figure 1, and See paragraph [0072]); and 
a control unit connected to the regulator, (Control Unit 19, See Figure 1, and See paragraph [0076]), and programmed for obtaining a proposed value of a first parameter for the dialysis fluid in the dialysis supply line, (See paragraph [0076], ‘target values’ such as blood flow rate, dialysate flow rate etc. or “detected values” such as “the conductivity sensor”), the first parameter being one of a conductivity for the dialysis fluid, a conductivity-related parameter for the dialysis fluid, a concentration of at least one substance for the dialysis fluid, a concentration-related parameter of the at least one substance for the dialysis fluid, (See paragraphs [0080] & [0086]), 
wherein the control unit is configured for either calculating the proposed value for the first parameter or receiving the proposed value as an input, said proposed value for the first parameter including a substance concentration set point or a conductivity set point for running an isotonic dialysis or isonatremic dialysis or an isonatrikalemic dialysis, (See paragraph [0108]; The dialysate conductivity or dialysate sodium concentration is set to be equal to the blood conductivity or actual blood sodium concentration which reads upon the instant Specification of at least “isonatremic dialysis” in which the “sodium concentration of the dialysis fluid does not change pre- to post- filtration unit 2” because the two sodium concentration levels of blood and dialysate on either side of the filter are equal as disclosed in Vantard, making  the two sodium concentrations balanced without any diffusion gradient across the dialyzer),
said control unit being configured for determining a set value for the first parameter as a function of the proposed value for the first parameter, (See paragraph [0105]), and
wherein, for at least an interval of proposed values for the first parameter, the control unit is configured to determine the set value so that the set value is different from the proposed value, and so that distinct set values are determined from distinct proposed values, (See paragraphs [0099], [0105]& [0108]; If sodium concentration of the blood/plasma is different from the dialysate, the proposed value (which corresponds to the sodium concentration of blood/plasma) is different from the set value (which corresponds to the sodium concentration of the dialysate), when the infusate sodium concentration is different and injected into the dialysate).
Additional Disclosures Included: 
Claim 18: The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a linear function of the proposed value for the first parameter, (See paragraph [0105]).  
Claim 19:  The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a function of a difference between the proposed value for the first parameter and a predetermined value for the first parameter:

    PNG
    media_image2.png
    129
    275
    media_image2.png
    Greyscale

wherein Cprop.value; Kprop.value is the proposed value for the first parameter in the dialysis fluid; Csetvalue; Ksetvalue is the set value for the first parameter in the dialysis fluid; Cpivot; Kpivot is the predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot).  
Claim 21:  The apparatus according to claim 17, wherein for at least one predetermined value for the first parameter, the control unit is configured to determine the set value so that the set value is equal to the proposed value, (See paragraph [0108]; If the dialysate sodium concentration value (Nadial) is equal to the blood sodium concentration value, (Nab), the equation in paragraph [0105] will reduce to Nadial = Nab).   
Claim 22:  The apparatus according to claim 17, wherein in case the proposed value for the first parameter is lower than a lower limit for the first parameter, the set value is set to the lower limit, (See paragraph [0099] & [0108], If the blood sodium concentration value is lower than the lowest threshold value, the set value is set to the lowest threshold value), and in case the proposed value for the first parameter exceeds an upper limit for the first parameter, the set value is set to the upper limit, (See paragraph [0099] & [0108], If the blood sodium concentration value is higher than the highest threshold value, the set value is set to the highest threshold value).  
Claim 24:  The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Naso corresponds to Cprop.value and Nab corresponds to Cpivot so if Nab increases from Nasol, Nadial will also increase from Nasol by a delta or difference, based on the formula given).
Claim 25: The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing linearly in magnitude as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Naso corresponds to Cprop.value and Nab corresponds to Cpivot so if Nab increases from Nasol, Nadial will also increase from Nasol by a delta or difference, based on the formula given, the delta will increase linearly since the equation in paragraph [0105] is linear).
Claim 29:  The apparatus according to claim 17, wherein the first parameter is the concentration of the at least one substance in the dialysis fluid, and wherein the at least one substance in the dialysis fluid is sodium, (See paragraph [0086] & [0091]).  
Claim 30: The apparatus according to claim 17, wherein the first parameter is the conductivity for the dialysis fluid, (See paragraph [0090] & [0091]).  
Claim 31: The apparatus according to claim 17, wherein the control unit drives the regulator for regulating the conductivity or the concentration of the at least one substance in the dialysis fluid, the control unit setting the first parameter value for the dialysis fluid in the dialysis supply line at the set value of the first parameter calculated by the control unit, (See paragraph [0086]).
Claim 33: The apparatus according to claim 17, wherein the control unit is configured for calculating the proposed value for the first parameter as a function of a main contribution term based on one of a plasma conductivity, a plasma conductivity-related parameter, the concentration of at least one substance in the blood, a concentration-related parameter of the at least one substance in the blood, (See paragraphs [0097] or [0098]), and the control unit is additionally configured for calculating the proposed value for the first parameter as a function of an adjustment contribution term based on a concentration of the at least one substance in the dialysis fluid chosen in the group consisting bicarbonate, potassium, acetate, lactate, citrate, magnesium, calcium, sulphate and phosphate, (See paragraphs [0080 & [0106]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 23 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Maierhofer, (US 2017/0265793; the PCT filing date of August 17, 2015 is relied upon in this prior art rejection).
Claims 20, 23 & 26 are directed to an apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 20, Vantard discloses the apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a function of a difference between the proposed value for the first parameter and a predetermined value for the first parameter according to the following mathematical relationship:

    PNG
    media_image3.png
    135
    357
    media_image3.png
    Greyscale

wherein Cprop.value; Kprop.value is the proposed value for the first parameter in the dialysis fluid; Csetvalue; Ksetvalue is the set value for the first parameter in the dialysis fluid; Cpivot; Kpivot is the predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot).
Vantard does not explicitly disclose wherein β is a constant chosen in the range 0 to 1: 0< β <1.
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), wherein β is a constant chosen in the range 0 to 1: 0< β <1, (See paragraph [0062], Maierhofer; Kt/V corresponds to β which anticipates the claimed range from 0 to 0.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating wherein β is a constant chosen in the range 0 to 1: 0< β <1 as in Maierhofer to determine the set value because when “the initial phase of the dialysis treatment ends”, “a specific treatment efficiency is reached”, (See paragraph [0020], Maierhofer).  During this phase, “the ion concentration in the blood of the dialysis patient may have taken place either only within a limited range or in a largely predictable manner for physiological considerations”, (See paragraph [0020], Maierhofer), making the mathematical relationship applicable.
Regarding Claim 23, Vantard discloses the apparatus according to claim 17, wherein the control unit is configured to determine the set value for the first parameter as a linear function of the proposed value for the first parameter in an interval including a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot, in the form of a linear equation/function).
Vantard does not disclose the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval. 
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval, (See paragraphs [0044], [0061] & [0062], Maierhofer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval as in Maierhofer because “reliable measurements are, however, only present after around 20 minutes from the start of treatment” and “measurements at the start of the treatment are subject to large fluctuations which result in larger errors in the concentration determination”, (See paragraph [0072], Maierhofer).  By using the control unit and the functions disclosed in Maierhofer, “these errors are reduced by the invention”, (See paragraph [0072], Maierhofer), enabling the invention to “provide a surrogate for the dialytic ion concentration, preferably the sodium ion concentration, in the blood plasma without additional costs in any dialysis treatment with sufficient precision”, (See paragraph [0013], Maierhofer).
Regarding Claim 26, Vantard discloses the apparatus according to claim 17, but does not disclose wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points such that the slope decreases as the proposed value moves away from a predetermined value for the first parameter.
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points, such that the slope decreases as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0033] or [0061], Maierhofer; The function is exponential or polynomial such that there must be a slope that varies along different points of the curve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points, such that the slope decreases as the proposed value moves away from a predetermined value for the first parameter as in Maierhofer because “reliable measurements are, however, only present after around 20 minutes from the start of treatment” and “measurements at the start of the treatment are subject to large fluctuations which result in larger errors in the concentration determination”, (See paragraph [0072], Maierhofer).  By using the control unit and the functions disclosed in Maierhofer, “these errors are reduced by the invention”, (See paragraph [0072], Maierhofer), enabling the invention to “provide a surrogate for the dialytic ion concentration, preferably the sodium ion concentration, in the blood plasma without additional costs in any dialysis treatment with sufficient precision”, (See paragraph [0013], Maierhofer).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Flanigan, (Flanigan, “Role of sodium in hemodialysis”, Kidney International, Vol. 58, Suppl. 76, pp. S-72-S-78, published 2000).
Claim 35 is directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 35, Vantard discloses the apparatus according to claim 17, but does not explicitly disclose wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L.
Flanigan discloses a dialysis process for extracorporeal blood treatment in which a predetermined value for the a parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L, (See page S-75, “Dialysate containing 140 mEq/L sodium reduces dialysis discomfort, and because the sodium concentration is in the “normal” range, it is anticipated that isonatric dialysis will be achieved”, Flanigan; 1 mEq/L is equivalent to 1 mmol/L so 140 mEq/L sodium converts to a sodium concentration in pre-dialysis plasma of 140 mmol/L, anticipating the claimed range of 130 to 143 mmol/L at 140 mmol/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysis apparatus of Vantard by incorporating wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L as in Flanigan because Vantard carries out isonatric mode of dialysis, (See paragraph [0108], Vantard), and “dialysate containing 140 mEq/L sodium [mmol/L]” is “anticipated that isonatric dialysis will be achieved”, (See page S-75, Flanigan).  By achieving isonatric dialysis at the sodium concentration listed, it “reduces dialysis discomfort” for the patient, (See page S-75, Flanigan).
Claims 27, 28 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Gross et al., (“Gross”, US 2012/0018379).
Claim 27 is directed to an apparatus for extracorporeal blood treatment, an apparatus or device type invention group.
Regarding Claim 27, Vantard discloses the apparatus according to claim 24, but does not disclose wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter.
Gross discloses an apparatus for extracorporeal blood treatment where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter as in Gross in order to provide “an improved and more secure determination of the concentration change of a dissolved substance”, (See paragraph [0018], Gross), so that “the concentration of the substance to be regulated…does not change during treatment”, (See paragraph [0023], Gross).
Claim 28 is directed to an apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 28, Vantard discloses the apparatus according to claim 17, but does not explicitly disclose wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that: the set value is lower than the proposed value if the proposed value is higher than a predetermined value for the first parameter; the set value is higher than the proposed value if the proposed value is lower than the predetermined value for the first parameter.
Gross discloses an apparatus for extracorporeal blood treatment wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that: the set value is lower than the proposed value if the proposed value is higher than a predetermined value for the first parameter; the set value is higher than the proposed value if the proposed value is lower than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo.  Thus, based on Equation 9, when the delta is negative, σbi is lower than σdi, (when the proposed value σdi is higher than the predetermined value σdo) and when the delta is positive σbi is larger than σdi, (when the proposed value σdi is lower than the predetermined value σdo))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that: the set value is lower than the proposed value if the proposed value is higher than a predetermined value for the first parameter; the set value is higher than the proposed value if the proposed value is lower than the predetermined value for the first parameter as in Gross in order to provide “an improved and more secure determination of the concentration change of a dissolved substance”, (See paragraph [0018], Gross), so that “the concentration of the substance to be regulated…does not change during treatment”, (See paragraph [0023], Gross).
Claim 34 is directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 34, Vantard discloses an apparatus for extracorporeal blood treatment comprising: 
a filtration unit having a primary chamber and a secondary chamber separated by a semi-permeable membrane, (Blood Treatment Unit 5 with Blood Chamber 12 and Dialysate Chamber 13 divided by Semipermeable Membrane 14, See Figure 1, See paragraphs [0029], [0049] & [0052]); 
a blood withdrawal line connected to an inlet of the primary chamber, (Blood Circuit 8 with Blood Withdrawal Line 9, See Figure 1, and See paragraphs [0047] & [0048]); 
a blood return line connected to an outlet of the primary chamber, (Return Line 11, See Figure 1, and See paragraph [0048]), said blood withdrawal line and said blood return line configured being for connection to a patient cardiovascular system, (Vascular Access 10, See Figure 1, and See paragraph [0048]); 
a dialysis supply line connected to an inlet of the secondary chamber, (Supply Line 2 of Dialysate Circuit 32, See Figure 1, and See paragraph [0045]); 
a dialysis effluent line connected to an outlet of the secondary chamber, (Discharge Line 6, See Figure 1, and See paragraph [0046]); 
a producer for preparing a dialysis fluid connected to said dialysis supply line, (Dialysis Preparation Device 33, See Figure 1, and See paragraphs [0064] & [0065]), and comprising a regulator for regulating a composition of the dialysis fluid, (Regulating Means 38, See Figure 1, and See paragraph [0072]); and 
a control unit connected to the regulator, (Control Unit 19, See Figure 1, and See paragraph [0076]), and programmed for obtaining a proposed value of a first parameter for the dialysis fluid in the dialysis supply line, (See paragraph [0076], ‘target values’ such as blood flow rate, dialysate flow rate etc. or “detected values” such as “the conductivity sensor”), the first parameter being one of a conductivity for the dialysis fluid, a conductivity-related parameter for the dialysis fluid, a concentration of at least one substance for the dialysis fluid, a concentration-related parameter of the at least one substance for the dialysis fluid, (See paragraphs [0080] & [0086]), 
said control unit being configured for determining a set value for the first parameter as a function of the proposed value for the first parameter, (See paragraph [0105]), and
wherein, for at least an interval of proposed values for the first parameter, the control unit is configured to determine the set value so that the set value is different from the proposed value, and so that distinct set values are determined from distinct proposed values, (See paragraphs [0099], [0105]& [0108]; If sodium concentration of the blood/plasma is different from the dialysate, the proposed value (which corresponds to the sodium concentration of blood/plasma) is different from the set value (which corresponds to the sodium concentration of the dialysate), when the infusate sodium concentration is different and injected into the dialysate),
wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot so if Nab increases (moves away) from Nasol, the delta of Nab – Nasol increases),
Vantard does not disclose wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter.
Gross discloses an apparatus for extracorporeal blood treatment where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter as in Gross in order to provide “an improved and more secure determination of the concentration change of a dissolved substance”, (See paragraph [0018], Gross), so that “the concentration of the substance to be regulated…does not change during treatment”, (See paragraph [0023], Gross).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Flanigan, (Flanigan, “Role of sodium in hemodialysis”, Kidney International, Vol. 58, Suppl. 76, pp. S-72-S-78, published 2000), in further view of Gross et al., (“Gross”, US 2012/0018379).
Claim 36 is directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 36, Vantard discloses an apparatus for extracorporeal blood treatment comprising: 
a filtration unit having a primary chamber and a secondary chamber separated by a semi-permeable membrane, (Blood Treatment Unit 5 with Blood Chamber 12 and Dialysate Chamber 13 divided by Semipermeable Membrane 14, See Figure 1, See paragraphs [0029], [0049] & [0052]); 
a blood withdrawal line connected to an inlet of the primary chamber, (Blood Circuit 8 with Blood Withdrawal Line 9, See Figure 1, and See paragraphs [0047] & [0048]); 
a blood return line connected to an outlet of the primary chamber, (Return Line 11, See Figure 1, and See paragraph [0048]), said blood withdrawal line and said blood return line configured being for connection to a patient cardiovascular system, (Vascular Access 10, See Figure 1, and See paragraph [0048]); 
a dialysis supply line connected to an inlet of the secondary chamber, (Supply Line 2 of Dialysate Circuit 32, See Figure 1, and See paragraph [0045]); 
a dialysis effluent line connected to an outlet of the secondary chamber, (Discharge Line 6, See Figure 1, and See paragraph [0046]); 
a producer for preparing a dialysis fluid connected to said dialysis supply line, (Dialysis Preparation Device 33, See Figure 1, and See paragraphs [0064] & [0065]), and comprising a regulator for regulating a composition of the dialysis fluid, (Regulating Means 38, See Figure 1, and See paragraph [0072]); and 
a control unit connected to the regulator, (Control Unit 19, See Figure 1, and See paragraph [0076]), and programmed for obtaining a proposed value of a first parameter for the dialysis fluid in the dialysis supply line, (See paragraph [0076], ‘target values’ such as blood flow rate, dialysate flow rate etc. or “detected values” such as “the conductivity sensor”), the first parameter being one of a conductivity for the dialysis fluid, a conductivity-related parameter for the dialysis fluid, a concentration of at least one substance for the dialysis fluid, a concentration-related parameter of the at least one substance for the dialysis fluid, (See paragraphs [0080] & [0086]), 
wherein the control unit is configured for either calculating the proposed value for the first parameter or receiving the proposed value as an input, said proposed value for the first parameter including a substance concentration set point or a conductivity set point for running an isotonic dialysis or isonatremic dialysis or an isonatrikalemic dialysis, (See paragraph [0108]; The dialysate conductivity or dialysate sodium concentration is set to be equal to the blood conductivity or actual blood sodium concentration which reads upon the instant Specification of at least “isonatremic dialysis” in which the “sodium concentration of the dialysis fluid does not change pre- to post- filtration unit 2” because the two sodium concentration levels of blood and dialysate on either side of the filter are equal as disclosed in Vantard, making  the two sodium concentrations balanced without any diffusion gradient across the dialyzer),
said control unit being configured for determining a set value for the first parameter as a function of the proposed value for the first parameter, (See paragraph [0105]), and
wherein, for at least an interval of proposed values for the first parameter, the control unit is configured to determine the set value so that the set value is different from the proposed value, and so that distinct set values are determined from distinct proposed values, (See paragraphs [0099], [0105]& [0108]; If sodium concentration of the blood/plasma is different from the dialysate, the proposed value (which corresponds to the sodium concentration of blood/plasma) is different from the set value (which corresponds to the sodium concentration of the dialysate), when the infusate sodium concentration is different and injected into the dialysate)
wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot so if Nab increases (moves away) from Nasol, the delta of Nab – Nasol increases),
wherein the control unit drives the regulator for regulating the conductivity or the concentration of the at least one substance in the dialysis fluid, the control unit setting the first parameter value for the dialysis fluid in the dialysis supply line at the set value of the first parameter calculated by the control unit, (See paragraph [0086]).
Vantard does not explicitly disclose wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L,
or wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter.
Flanigan discloses a dialysis process for extracorporeal blood treatment in which a predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L, (See page S-75, “Dialysate containing 140 mEq/L sodium reduces dialysis discomfort, and because the sodium concentration is in the “normal” range, it is anticipated that isonatric dialysis will be achieved”, Flanigan; 1 mEq/L is equivalent to 1 mmol/L so 140 mEq/L sodium converts to a sodium concentration in pre-dialysis plasma of 140 mmol/L, anticipating the claimed range of 130 to 143 mmol/L at 140 mmol/L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus for extracorporeal blood treatment of Vantard by incorporating wherein said predetermined value for the first parameter is chosen from the group consisting of: an average pre-dialysis plasma conductivity for the patient or for a patient population, an average pre-dialysis plasma sodium concentration for the patient or for a patient population, and a constant value greater than or equal to 130mmol/L and less than or equal to 143 mmol/L as in Flanigan because Vantard carries out isonatric mode of dialysis, (See paragraph [0108], Vantard), and “dialysate containing 140 mEq/L sodium [mmol/L]” is “anticipated that isonatric dialysis will be achieved”, (See page S-75, Flanigan).  By achieving isonatric dialysis at the sodium concentration listed, it “reduces dialysis discomfort” for the patient, (See page S-75, Flanigan).
Modified Vantard does not disclose wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter.
Gross discloses an apparatus for extracorporeal blood treatment where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter, (See paragraph [0066], Equation 9; Gross discloses a proposed value of σdi and a predetermined value of σdo, such that if σdi, the proposed value is smaller than σdo, the delta is positive, and the delta is negative if σdi is larger than σdo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of modified Vantard by incorporating where said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than the predetermined value for the first parameter as in Gross in order to provide “an improved and more secure determination of the concentration change of a dissolved substance”, (See paragraph [0018], Gross), so that “the concentration of the substance to be regulated…does not change during treatment”, (See paragraph [0023], Gross).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779